DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Su on 6/30/2021. 

The application has been amended as follows: 

8. (Currently Amended) A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform a method of intent-based network virtualization design for a network environment, wherein the method comprises:

obtaining configuration information and traffic information associated with multiple virtualized computing instances deployed in the network environment;



mapping the network connectivity intents to a logical network topology template for implementation in the network by performing the following:

(a)    based on the first switching intent, assigning the first group to a first logical network domain and configuring the logical network topology template to include a first logical switching element to provide connectivity within the first logical network domain;

(b)    based on the second switching intent, assigning the second group to a second logical network domain and configuring the logical network topology template to include a second logical switching element to provide connectivity within the second logical network domain; and

(c)    based on the routing intent, configuring the logical network topology template to include a logical routing element to provide connectivity between the first logical network domain and the second logical network domain, or connectivity to an external network, or both.

15.    A computer system, wherein the computer system comprises: a processor; and



obtain configuration information and traffic information associated with multiple virtualized computing instances deployed in a network environment;

process the configuration information and traffic information to identify network connectivity intents that include (a) a first switching intent associated with a first group from the multiple virtualized computing instances, (b) a second switching intent associated with a second group from the multiple virtualized computing instances and (c) a routing intent associated with the first group or the second group, or both; and

map the network connectivity intents to a logical network topology template for implementation in the network by performing the following:

(a) based on the first switching intent, assign the first group to a first logical network domain and configure the logical network topology template to include a first logical switching element to provide connectivity within the first logical network domain;

(b)    based on the second switching intent, assign the second group to a second logical network domain and configure the logical network topology template to include a second logical switching element to provide connectivity within the second logical network domain; and



Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 8 and 15, the prior art fails to teach, suggest or disclose a method for a computer system to perform intent-based network virtualization design for a network environment wherein the method comprises:

obtaining configuration information and traffic information associated with multiple virtualized computing instances deployed in the network environment;

processing the configuration information and traffic information to identify network connectivity intents that include (a) a first switching intent associated with a first group from the multiple virtualized computing instances, (b) a second switching intent associated with a second group from the multiple virtualized computing instances and (c) a routing intent associated with the first group or the second group, or both; and



(a)    based on the first switching intent, assigning the first group to a first logical network domain and configuring the logical network topology template to include a first logical switching element to provide connectivity within the first logical network domain;

(b)    based on the second switching intent, assigning the second group to a second logical network domain and configuring the logical network topology template to include a second logical switching element to provide connectivity within the second logical network domain; and

(c)    based on the routing intent, configuring the logical network topology template to include a logical routing element to provide connectivity between the first logical network domain and the second logical network domain, or connectivity to an external network, or both.

	That is, looking to the closest prior art of record, the system of Szigeti, et al. (US Pre Grant Publication No. 2020/0162319) discloses an intent based networking software that derives user intent and can create one or more networks or subnets based, for example, on the user configuring an IOT application (see table 1, paragraph 0029 and paragraphs 0028-0029, generally). However, Szigeti is deficient in a number of respects, namely disclosing the “obtaining configuration information and traffic information associated with multiple virtualized computing instances deployed in the network 
Version 1.0, pages 1-114, 25 November 2013) discloses a general language for describing network intents using service templates that specify network topologies. However, nothing in TOSCA discloses that the service templates relate to computing instances already deployed in the network, let alone multiple virtualized computing instances. Other art, such as Yun (US Pre Grant Publication No. 2021/0064410) discloses creating a subnet to use for a virtual machine that is specified in VNF configuration information (paragraph 0081), but provides no indication that the VM is an already deployed virtual machine with which the configuration information and traffic information are associated (in fact it is not, as it is a to be deployed VM). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Jakaria, et al. (A H M Jakaria, M. Ashiqur Rahman and Carol Fung, Automated Synthesis of NFV Topology: A Security Requirement-Oriented Design, pages 1-5, 2017) – disclosing a system for forming a network topology based on security requirements of attached VMs


infrastructure-as-code, pages 1-10, 2019) – disclosing details of TOSCA for intent based networking

c. Emiliano, et al. (Rodrigo Emiliano, Mário Antunes, Automatic network configuration in virtualized environment using GNS3, pages 1-6, 2015) – disclosing automatic network configuration based on user intents.

d. Clarke, et al. (US Pre Grant Publication No. 2021/0176142) – disclosing an intent based network formation system

e. Claise, et al. (US Pre Grant Publication No. 2021/0105189) – disclosing a monitoring system for monitoring a formed intent based network and making modifications as needed.

f. Tofighbakhsh, et al. (US Pre Grant Publication No. 2021/0036933) – disclosing an intent based network design tool

g. Panse, et al. (US Pre Grant Publication No. 2020/0162467) – disclosing a method to convert an existing network configuration to an intent based networking configuration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466